DETAILED ACTION
	The amendment filed 8/10/2021 has been entered. Claims 1-4, 9-12, and 17-20 have been amended. Claims 1-20 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 8/10/2021 have been fully considered but are not persuasive. 
Applicant asserts “Silva’s path and entry data does not inform of whether the object is gaining speed, losing speed, or maintaining a constant speed. Further, Silva’s path and entry data does not provide a history of whether the object frequently breaks or is otherwise erratic regarding speed and acceleration.” However, it is noted that the features upon which applicant relies (i.e., object history, erratic speed, and erratic acceleration) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As the claim is currently recited, Silva reads on “wherein each of the obstacle states comprises a location, a speed, and heading direction of one of the one or more moving obstacles at a particular point in time.” Silva discloses tracking the dynamic object 812 which includes a position, velocity, and orientation in [0112]. Examiner sets forth that with a predicted trajectory, at each point in time, the trajectory will contain a position, velocity, and orientation of the detected object. 
The applicant additionally asserts “there is no suggestion or description regarding prediction of a path of the target vehicle in an occluded area” in Kato. This argument is unpersuasive because the “prediction of a path of the target vehicle in an occluded area” is not relied upon in Kato. The recited limitation is relied upon in Silva as outlined in the rejection to claim 1 in the previous Office Action. The 
As discussed above, the applicant’s arguments are unpersuasive and the rejection of the claims under 35 U.S.C. §103 are therefore maintained.
Response to Amendment
Regarding the objections to the claims, applicant has amended the claims to overcome the previously set forth objections. However, the amendments have necessitated new objections as outlined below. The previously set forth objections to the claims have been withdrawn.
Regarding the rejections under 35 U.S.C. §101, applicant has amended the claims to overcome the rejections. The rejections to the claims under 35 U.S.C. §101 have been withdrawn.
Regarding the rejections under 35 U.S.C. §103, applicant’s arguments are unpersuasive for reasons stated above. The rejections under 35 U.S.C. §103 have not been withdrawn.
Claim Objections
Claim 1 objected to because of the following informalities:  “in the allocated obstacle state” in line 7 should read “in the allocated obstacle state buffer” in order to prevent the claim from being unclear and indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11-13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (U.S. Patent Application Publication No. 2019/0384302 A1; hereinafter Silva) in view of You (U.S. Patent Application Publication No. 2018/0099665 A1) and further in view of Kato et al. (U.S. Patent Application Publication No. 2013/0282236 A1; hereinafter Kato).
Regarding claims 1, 9, and 17, Silva discloses:
a processor (one or more processors 416, see at least [0055] and Fig. 4) 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (memory 418 communicatively coupled with the one or more processors 416, see at least [0055] and Fig. 4) 
perceiving a driving environment surrounding the ADV based on sensor data obtained from a plurality of sensors, including detecting one or more moving obstacles (vehicle 102 captures LIDAR and/or image data of the environment and identifies an objects 806 and 812 in the environment, see at least [0111]-[0112])
determining and tracking obstacle states of the one or more moving obstacles (vehicle 102 receives data of object 812 as a measured trace such as a trajectory, see at least [0112])
wherein each of the obstacle states comprises a location, a speed, and heading direction of one of the one or more moving obstacles at a particular point in time (the measured trace 814 of the dynamic object 812 includes position, velocity, and orientations, see at least [0112])
determining that a first moving obstacle of the one or more moving obstacles is blocked by an object based on further sensor data obtained from the sensors (the system determines that the object 812 will enter an occlusion region 808, see at least [0113]), 
predicting movement of the first moving obstacle based on prior obstacle states associated with the first moving obstacle while the first moving obstacle is blocked by the object (the system predicts trajectories for the object 812 while it is in the occlusion region 808 based on the measured trace 814 from sensor data, see at least [0113])
planning a trajectory for the ADV in view of the predicted movement of the first moving obstacle; and controlling the ADV according to the trajectory to drive the ADV (vehicle 102 is controlled based on the predicted trajectories, see at least [0114])
Silva does not explicitly disclose:
tracking obstacles for a predetermined period of time
obstacle state buffer
to avoid collision with the first moving obstacle
However, You teaches:
tracking obstacles for a predetermined period of time (target vehicle sensing unit 1300 senses target vehicles at predetermined time intervals, see at least [0120])
collision avoidance with the first moving obstacle (see at least abstract)
Though Silva does not explicitly teach a predetermined time and the path planning as a means of collision avoidance, Silva discloses the method being used to prevent collisions since the vehicle is prevented from driving in an area that is occupied by an object such as a pedestrian (see Silva [0014]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle path planning disclosed by Silva by adding the predetermined time and collision avoidance taught by You. One of ordinary skill in the art would have been motivated to make this modification in order to prevent a collision “with respect to an object having a high possibility of collision” (see You [0008]).
Additionally, Kato teaches:
including allocating an obstacle state buffer and storing the obstacle states of the moving obstacle at different points in time in the allocated obstacle state (sensor data 330 is stored in the sensor data buffer 212 for each vehicle detected, see at least [0060], [0082], [0090], and Fig. 4), wherein each of the obstacle states comprises a location, a speed, and heading direction of one of the one or more moving obstacles at a particular point in time (a detected vehicle relative distance, position, speed, and direction are stored at different time stamps, see at least [0073]-[0075])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle path planning disclosed by Silva and the predetermined time and collision avoidance taught by You by adding the sensor data buffer at different points in time taught by Kato. One of ordinary skill in the art would have been motivated to make this modification in order to continuously store data related to the same vehicles and to ensure “reliability of data can be grasped” (see Kato [0060] and [0065]).

With regard to 9, the claim is direct to a non-transitory machine-readable medium. The cited portions of Silva, You, and Kato used in the rejection of claim 1 teach a non-transitory machine-readable medium (see at least [0089]) as well as the claimed elements. Therefore, claim 9 is rejected under the same rationales used in the rejection of claim 1.
With regard to claim 17, the claim is direct to a data processing system. The cited portions of Silva, You, and Kato used in the rejection of claim 1 teach a data processing system with a processor (one or more processors 416, see at least [0055] and Fig. 4) and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (memory 418 communicatively coupled with the one or more processors 416, see at least [0055] and Fig. 4) as well as the claimed elements. Therefore, claim 17 is rejected under the same rationales used in the rejection of claim 1.
Claims 10-16 are dependent on claim 9 which is directed to a non-transitory machine-readable medium and claims 18-20 are dependent on claim 17 which is directed to a data processing system. The cited portions of the relied upon references used in the rejection of claims 2-8 below, which are dependent on claim 1, teach the non-transitory machine readable medium and data processing system in addition to the claimed elements of the method in claim 1. Therefore, claims 10-16 and 18-20 are rejected under the same rationales used in the rejection of claims 2-8 as outlined below.
Regarding claims 2, 10, and 18, the combination of Silva, You, and Kato teach the elements above and Silva further discloses:
Tracking obstacle states of the one or more moving obstacle is based on sensor data from one or more cameras, a radar unit, or LIDAR (sensor system 104 can include LIDAR, radar, and cameras, see at least [0027])
The combination of Silva and You do not teach:
storing in the allocated obstacle state buffer obstacle states of the moving obstacle at different points in time 
However, Kato teaches:
storing in the allocated obstacle state buffer obstacle states of the moving obstacle at different points in time (a detected vehicle relative distance, position, speed, and direction are stored at different time stamps, see at least [0073]-[0075])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle path planning disclosed by Silva and the predetermined time and collision avoidance taught by You by adding the sensor data buffer at different points in time taught by Kato. One of ordinary skill in the art would have been motivated to make this modification in order to continuously store data related to the same vehicles and to ensure “reliability of data can be grasped” (see Kato [0060] and [0065]).
Regarding claims 3, 11, and 19, the combination of Silva, You, and Kato teach the elements above and Silva further discloses:
further comprising adjusting a throttle, steering, or braking of the ADV based on the planned trajectory for the ADV in view of the predicted movement of the first moving obstacle (system controller 426 controls steering, propulsion, and braking of the vehicle which are used to control the vehicle to follow the trajectory, see at least [0040], [0060], and [0114])
Regarding claims 4, 12, and 20, the combination of Silva, You, and Kato teach the elements above and Silva further discloses:
predicting movement of the first moving obstacle comprises: reconstructing a moving trajectory of the first moving obstacles based on the obstacle states of the first moving obstacle (predicted trajectories of the dynamic object 812 can be adjusted based on the gathered data in the occlusion region 808, see at least [0114]) 
predicting further movement of the first moving obstacle based on the reconstructed moving trajectory of the first moving obstacle (the vehicle 102 is controlled based on the predicted trajectories 818, see at least [0114])
Regarding claims 5 and 13, the combination of Silva, You, and Kato teach the elements above and Silva further discloses:
determining lane configuration of one or more lanes based on obstacle states of the one or more moving obstacles, wherein the movement of the first moving obstacle is predicted further based on the lane configuration (The predicted trajectories 818 can be based at least in part on symbols or regions in the environment such as sidewalks at an intersection. The environment would also include the roads or lanes at the intersection. See at least [0113])
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of You and Kato as applied to claims 1, 9, and 17 above, and further in view of Kobilarov et al. (U.S. Patent No. 10,671,076 B1; hereinafter Kobilarov).
Regarding claims 6 and 14, the combination of Silva, You, and Kato teach the elements above but does not teach:
determining traffic flows of the driving environment based on obstacle states of the one or more moving obstacles, wherein the movement of the first moving obstacle is predicted further based on the traffic flows
However, Kobilarov teaches:
determining traffic flows of the driving environment based on obstacle states of the one or more moving obstacles, wherein the movement of the first moving obstacle is predicted further based on the traffic flows (predictive trajectory probability module 412 can determine possible trajectories based on learned traffic patterns, see at least page 26, col. 27, lines 7-11)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle path planning disclosed by Silva, the predetermined time and collision avoidance taught by You, and the sensor data buffer at different points in time taught by Kato by adding the traffic pattern determination taught by Kobilarov. One of ordinary skill in the art would have been motivated to make this modification in order to better predict a vehicle trajectory (see Kobilarov page 29, col. 33, lines 46-60).  
Regarding claims 7 and 15, the combination of Silva, You, and Kato teach the elements above but does not teach:
predicting the movement of the first moving obstacle is performed further based on map information and traffic rules
However, Kobilarov teaches:
predicting the movement of the first moving obstacle is performed further based on map information and traffic rules (The decision module 106 generates map information and environment observation information, such as road signs, from the static symbol scanning module 202, see at least page 19, col. 14, lines 4-26; static symbol scanning module 204 uses the data to create an environmental context module 206 which is used to create rules, see at least page 19, col. 14, lines 57-61; the rules are then used to determine which trajectories of vehicles are possible in a given environmental context and according to the rules of the road, see at least page 25, col. 26, lines 26-40).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle path planning disclosed by Silva, the predetermined time and collision avoidance taught by You, and the sensor data buffer at different points in time taught by Kato by adding the map information and environmental context taught by Kobilarov. One of ordinary skill in the art would have been motivated to make this modification in order to update predicted trajectories as they “are either more likely or less likely to occur” (see at least page 26, col. 27, lines 11-17). 
Regarding claims 8 and 16, the combination of Silva, You, and Kato teach the elements above but does not teach:
predicting the movement of the first moving obstacle includes predicting slowing or stopping of the first moving obstacle based on a traffic light, stop sign, or intersection perceived in the driving environment
However, Kobilarov teaches:
predicting the movement of the first moving obstacle includes predicting slowing or stopping of the first moving obstacle based on a traffic light, stop sign, or intersection perceived in the driving environment (Predicates 524 can include predicting a trajectory of the third-party vehicle 512 with respect to the stop region 508 where a stop sign 506 is present, see at least page 26, col. 28, lines 18-37.  In the case of an intersection with a stop sign, there is only one rule that the third-party vehicle can follow which is to slow down and stop at the stop sign, see at least page 27, col. 29, lines 4-9)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle path planning disclosed by Silva, the predetermined time and collision avoidance taught by You, and the sensor data buffer at different points in time taught by Kato by adding the predicted slowing or stopping at a stop sign taught by Kobilarov. One of ordinary skill in the art would have been motivated to make this modification in order to better predict the trajectories of third-party vehicles and update predicted trajectories as they “are either more likely or less likely to occur” and according to environmental contexts (see Kobilarov page 26, col. 27, lines 11-17)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669